REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of UAV thermal monitoring of a mobile structure.
The prior art of record does not teach or render obvious the following limitations 
“communicate, to at least one of the one or more unmanned aerial systems (UASs), instructions to use an imaging device coupled to the one or more UASs to image at least a portion of the mobile structure; 
receive unmanned aerial systems data (UAS data) from the one or more UASs associated with the mobile structure, wherein at least a portion of the UAS data comprises data associated with the imaged portion of the mobile structure” and 
“using the imaged portion of the mobile structure in the UAS data, identify one or more concern areas of the mobile structure”. 
Thus claims 1-20 are allowable over the prior art of record.




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663